Citation Nr: 1541977	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for gum disease with loss of teeth numbers 6 to 11, to include as secondary to service-connected tooth number 8.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel

INTRODUCTION

The Veteran had active service from October 1963 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in February 2014 and January 2015, at which times it was remanded for additional development.


REMAND

Regretfully, while the Board appreciates that the RO made every effort to comply with its previous remands in this matter, the most recent etiological opinion did not address an important aspect of secondary service connection.  More specifically, while the opinion at offered some rationale as to why service-connected tooth number 8 did not cause gum disease and loss of teeth 6 through 11, the Board is unable to find any rationale for the conclusion that service-connected tooth number 8 did not aggravate (permanently worsen beyond the natural progress of the disorder) the condition that led to the loss of teeth 6 through 11.  Consequently, the Board finds that remand for an addendum opinion or further examination is warranted.

The Board notes several statements from the Veteran, including a statement from May 2005 in which he outlines how the allegedly improperly performed root canal on tooth number 8 in service eventually led to gum disease which eventually led to not only the loss of tooth number 8, but also teeth numbers 6 through 11.  Therefore, the Board finds that any additional opinion in this matter should address the Veteran's statements, especially with respect to how that history does or does not demonstrate aggravation of gum disease and eventual loss of teeth 6 through 11.  

The Board would also like to emphasize that in its previous decision/remand in February 2014, it specifically determined that the Veteran was service-connected for tooth number 8 for all purposes, which would include compensation purposes.  Thus, if service connection for gum disease and teeth 6 through 11 was deemed warranted on a secondary basis, the Veteran would also be eligible for Class I treatment, not just Class IIa treatment as indicated by the RO in the supplemental statement dated in August 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the July 2015 VA examiner provide an addendum opinion as to whether any current dental disability, to specifically include gum disease and loss of teeth numbers 6 through 11, was at least as likely as not (50 percent probability or greater) aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected tooth number 8, to include the original trauma to tooth number 8 in service and all subsequent treatment of that tooth.  The addendum opinion should specifically consider the Veteran's contention that an allegedly improperly performed root canal on tooth number 8 in service eventually led to gum disease, which eventually led to not only the loss of tooth number 8, but also teeth numbers 6 through 11.  In doing so, the examiner should also address how that history does or does not demonstrate aggravation of gum disease and eventual loss of teeth 6 through 11.  The rationale for all opinions should be provided.  In the event that the July 2015 examiner is not available to provide the requested addendum opinion, or feels that additional examination is necessary, schedule the Veteran for a VA dental examination to provide the requested opinion.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

